MR. JUSTICE HOLLOWAY:
I concur fully in the conclusion that the La Follette-Wheeler candidates for presiden*363tial elector are entitled to have their names printed on the official ballot as independent candidates. I agree, also, with most everything said in the foregoing opinion; but in my judgment undue emphasis is laid upon the definition of “public office” contained in section 10775, Revised Codes. That section is a part of the Corrupt Practices Act, and it does not follow as a matter of course that the definition given in that Act is controlling when applied to the general election laws. At most, it is only persuasive.
From the admission of Montana as a state in 1889 down to the adoption of the Direct Primary Law in 1912, the only means of nominating candidates for public office were those prescribed by what are now sections 612 and 615, Revised Codes, viz., by a convention or primary meeting of an organized political party or by petition of qualified electors, and neither a political party nor electors could secure the name of a candidate to be printed on the official ballot except he be a candidate for public office (sec. 619, Rev. Codes); so that, if a presidential elector were not a public officer, there was net any means known to the law by which a candidate for presidential elector could secure his name to be printed on the official ballot, prior to the presidential election in 1916; but no one would have the temerity to argue that such was the state of the law and that the secretary of state could have refused successfully to certify the names of regularly nominated candidates for presidential elector at every quadrennial election beginning in 1892 and including 1912, for during that entire period, by a uniform construction of existing statutes by the executive department of our state government, presidential electors were included under the designation “public officers,” and the names of candidates for such office were regularly certified to the several counties and printed on the official ballot, in virtue of what is now section' 619, Revised Codes, and in that construction of the law all other departments of state government, and the people of the state as a whole, acquiesced. While the construction of a statute by another department of *364state government is not conclusive upon the courts, it is entitled to the most respectful consideration and will be departed from only for cogent reasons, upon the theory, recognized by the authorities generally, that acquiescence by the legislature and judicial tribunals is the best evidence that the contemporaneous construction rightly explains the meaning of the Act. (O’Donnell v. Glenn, 9 Mont. 452, 8 L. R. A. 629, 23 Pac. 1018; 25 R. C. L. 1042 ; 2 Lewis’ Sutherland on Statutory Construction, sec. 472.)
The long-continued, uniform construction of existing laws, supplemented by the definition contained in section 10775, establishes to my satisfaction that the office of presidential elector is a public office within the meaning of sections 612 and 615, Revised Codes.
I do not think it is sufficient to say that the word “independent” is generic, hence it may be used as a part of a party name and also as the designation of the candidacy of one who seeks public office independently of any organized party support.
It is conceded that prior to the time the La Follette-Wheeler candidates for presidential elector were nominated by petition, an existing political party under the name “The Independent Party of Montana” had regularly nominated Sam W„ Teagarden as its candidate for United States senator. Now, if that party could rightfully appropriate the term “independent” as a part of its name or designation, it would seem to follow necessarily that no other political party and no individual could use the word “independent” in its or his candidacy, for the language of section 639 is not uncertain in meaning. That section declares: “Every political party and its regularly nominated candidates, members, and officers, shall have the sole and exclusive right to the use of the party name and the whole thereof. * * * No independent or nonpartisan candidate shall be permitted to use any word of the name of any existing political party or organization in his candidacy.”
*365Prior to the adoption of the Australian Ballot System, the territory of Montana did not concern itself with the nomination of candidates for public office, or with the printing or distribution of ballots to be used at an election. These matters were confided exclusively to organized political parties or to individuals who sought the suffrage of the people. But with the enactment of the Australian Ballot Law in 1889 (Laws 1889, p. 135) provision was made for the nomination of candidates, the registration of certificates of nomination, the certification of nominations, and the printing and distribution of ballots at public expense and under regulations prescribed by law. With slight amendments not material here, the provisions of the Act of 1889 have been carried forward and are in full force and effect to-day. Section 2 of that Act (now section 612, Revised Codes of 1921) made provision for nominations by an organized political party, while section 5 (now section 615) provided for the nomination of independent candidates by petition of electors. Sections 4 and 5 (now sections 614 and 615, Revised Codes) required certificates of nomination to be filed with the proper officer — secretary of state or county clerk — and section 9 (now section 619, Revised Codes) required the secretary of the territory (now secretary of state) to certify to the several county clerks “the name and description of each person nominated for such office as specified in the certificates of nomination filed with the secretary of the territory.” From March, 1889, continuously to the present time, the statutes have recognized the right of any elector to seek public office as an independent candidate and to have his candidacy so designated. And there never has been any uncertainty as to the meaning of the term “independent” when so employed. It always has meant, and now means, “one who acts independently of any organized party.” (Century Dictionary.)
In view of this history of our election laws, it seems to me to follow necessarily that since an elector without party support is authorized to seek public office as an independent can*366didate and to have his candidacy designated by the only term which will describe it, he cannot be denied the right by any attempted appropriation of the term “Independent” by an organized political party; in other words, the recognition of the right of the individual to use the term “Independent” to describe a candidacy free from party support or control, by necessary implication prohibits the use of that term by an organized political party as a part of its name or designation; or again, stating the same thing differently, the effect of the statute has been to set aside the term “Independent” for the exclusive use and benefit of independent candidates, thereby denying to organized political parties the right to- use it as a part of a party name or designation. To say that an organized party may use the term “Independent” as a part of its name, and that independent candidates may also use the same term to describe their candidacies', is to defeat the very purpose of section 639, which is to prevent the voters becoming confused and misled by the same term appearing in the captions of the parallel columns of the official ballot.
It is my opinion that independent candidates as such are entitled to the exclusive use of the term “Independent” as a candidacy designation.